Mr. Justice Bigelow dissenting. I am unable to concur with the majority of the court in affirming the judgment in this case. At the time the note sued on-was delivered to Collier, and for ten days thereafter, the policy of insurance was not in existence; therefore, what Collier said as to the use of it - as collateral security, could not have been said about any existing fact, but it was either a promise as to what the policy would contain or what its value would be. -To constitute fraud there must have been an assertion of an existing fact, with knowledge by Collier that it was false at the time the assertion was made. Even if Collier made the promise, as claimed by appellee, and knew that it never would be fulfilled and that he never' intended to fulfill it, such matters do not constitute fraud in this State, as the matter of fraudulent promise is not recognized in our jurisprudence. Gage v. Lewis, 68 Ill. 604; Kitson v. Farwell, 132 Ill. 327; Murray v. Smith, 42 Ill. App. 548.